          Case 2:20-cv-00738-DWL Document 8 Filed 04/21/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Fulton Estates Homeowners Association,           No. CV-20-00738-PHX-DWL
10                 Plaintiff,                         ORDER
11   v.
12   My Blessed Home LLC, et al.,
13                 Defendants.
14
15           On April 15, 2020, the United States of America, on behalf of Defendant United
16   States Department of the Treasury, Internal Revenue Service, removed this action from

17   Maricopa County Superior Court. (Doc. 1.) Attached to the Notice of Removal is an
18   answer, filed by Maria E. Obregon (“Ms. Obregon”) on behalf of Defendant My Blessed

19   Home LLC. (Doc. 1-1 at 143-145.)

20           Ms. Obregon does not appear to be an attorney, and therefore she cannot represent
21   My Blessed Home LLC in any capacity in this Court. In re Am. W. Airlines, 40 F.3d
22   1058, 1059 (9th Cir. 1994) (non-attorney members of a partnership cannot appear on

23   behalf of the partnership). All “motions and pleadings must be filed by counsel.” D-

24   Beam Ltd. P’ship v. Roller Derby Skates, Inc., 366 F.3d 972, 973-74 (9th Cir. 2004). For

25   that reason, the answer filed by Ms. Obregon (Doc. 1-1 at 143-145) will be struck. My

26   Blessed Home LLC must retain counsel and respond to the complaint.
27           Ordinarily, a defendant that did not respond to the complaint before removal (as is
28   the case here, as the answer filed by Ms. Obregon is struck) must respond within the
       Case 2:20-cv-00738-DWL Document 8 Filed 04/21/20 Page 2 of 2



 1   timeframe delineated by Rule 81(c)(2). However, Ms. Obregon indicated in the (now-
 2   struck) answer that acute personal hardship has befallen her and My Blessed Home LLC
 3   as a result of the COVID-19 pandemic. (Doc. 1-1 at 145.) Although the answer is
 4   struck, which renders it a nullity, the Court remains aware of this situation and recognizes
 5   its gravity.   Therefore, the deadline for My Blessed Home LLC to respond to the
 6   complaint will be extended sua sponte to June 1, 2020.
 7          Accordingly,
 8          IT IS ORDERED that the answer filed by Ms. Obregon on behalf of My Blessed
 9   Home LLC (Doc. 1-1 at 143-145) is struck. The Clerk of Court is directed to amend the
10   docket to reflect that My Blessed Home LLC does not have (and has never had) any
11   representation in this action (pro se or otherwise). Nevertheless, the Clerk of Court shall
12   mail a copy of this order to My Blessed Home LLC at Ms. Obregon’s address.
13          IT IS FURTHER ORDERED that My Blessed Home LLC must retain counsel
14   and respond to the complaint by June 1, 2020.
15          Dated this 21st day of April, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
